PER CURIAM.
The motion to dismiss the appeal herein on the ground of absence of necessary parties appellee is overruled without prejudice on authority of Lockman v. Lang (C. C. A. 8) 132 F. 1, 3-5; Gray v. Grand Forks Mercantile Co. (C. C. A. 8), 138 F. 344, 346; and on the ground of the lack of capacity of the appellant to prosecute the appeal is overruled with prejudice on the authority of International News Service v. Associated Press, 248 U. S. 215, 233, 39 S. Ct. 68, 63 L. Ed. 211, 2 A. L. R. 293.
Let an order be entered accordingly.